Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 22-42 are pending and being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 62/278, 928, filed January 14, 2016, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 1, 2022 was filed after the mailing date of the Non-Final Office on March 1, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection and Rejection Withdrawn
The objection to claim 15 is withdrawn in view of the claim amendment filed July 1, 2022.

The written description and enablement rejections of claims 1-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in view of the claim amendment. 

The rejection of claims 1-9 and 11-16 under 35 U.S.C. 103 as being unpatentable over Carter et al (US20140086942, published Mar 27, 2014; PTO 892) in view of Barbeau et al (US Pat No. 8,871,744, issued Oct24, 2014; PTO 892), Yingling (Nature Reviews Drug Discovery 3: 1011-1022, 2004; PTO 892) and Yoon et al (EMBO Molecular Medicine 5: 1720-1739, 2013; PTO 892) is withdrawn in view of the claim amendment. 
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Carter et al (US20140086942, published Mar 27, 2014; PTO 892) in view of Barbeau et al (US Pat No. 8,871,744, issued Oct24, 2014; PTO 892), Yingling (Nature Reviews Drug Discovery 3: 1011-1022, 2004; PTO 892) and Yoon et al (EMBO Molecular Medicine 5: 1720-1739, 2013; PTO 892) as applied to claims 1-9 and 11-16 and further in view of US Pat No. 8,900,589 (issued December 2, 2014; PTO 892) is withdrawn in view of the claim amendment.  The addition of the ‘589 patent does not cure the deficiency of the Carter, the ‘744 patent, Yingling and Yoon. 

New ground of rejection necessitated by the amendment filed July 1, 2022

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 22, 27 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include:  (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art.  “Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” See MPEP § 2163.  
Regarding ALK5 inhibitor, the specification discloses ALK5 inhibitor has the structure as set forth in claim 37.  The specification further discloses synthesis of compound C, known as 4-((S)-2-((S)-2-(6-(2,5-dioxo-2H-pyrrol-1(5H)-yl)hexanamido)-3-methylbuta- namido)-5-ureidopentanamido)benzyl methyl(2-(4-(4-(3-(6-methylpyridin-2-yl)-1H-pyrazol-4-yl)pyridin-2-yl)phe-noxy)ethyl)carbamate, which reversed TGF.beta.-mediated inhibition of T cell proliferation in vitro.  The compound C was linked to a valine-citrulline linker and then conjugated to anti-mouse transferrin receptor antibody R17217 (anti-TfR) to form antibody drug conjugate 1 (ADC1), see Example 8.  The specification also discloses compound C was linked to a disulfide linker according to the general methodology in Scheme 7A-B and attached to the anti-TfR antibody via antibody lysine residue (ADC2), see Example 10.  Treatment of CTLL2 cells with TGF-.beta. inhibited proliferation by approximately 60%. However, addition of ADC1 (DAR 2-4, 4-6 or 6-8) led to almost complete reversal of TGF-.beta. inhibition and restoration of CTLL2 proliferation in vitro, see Example 12. 
However, the description of three ALK5 inhibitors having the structures shown in claim 37 is not representative of the genus of ALK5 inhibitors covalently attached to any protease-sensitive linker, any protease-sensitive linker is any dipeptide, tripeptide, tetrapeptide or pentapeptide linker to allow one of skill in the art can ‘visualize or recognize’ the members of the genus.”  Thus, a representative number of species falling within the scope of the genus is not adequately described. 
Section 112 states that “[t]he specification shall contain a written description of the invention . . . in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains . . . to make and use the same . . . .” This requirement ensures “that the inventor actually invented the invention claimed.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. 
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  A description of what a material does, rather than of what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  In this case, the specification does not describe the structure-identifying information about the ALK5 inhibitor conjugated to any protease-sensitive linker nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of composition comprising any ALK5 inhibitor covalently attached to any protease-sensitive linker themselves that is effective for treating any cancer in any subject. 
Further, the specification does not describe the common structure share by members of the genus of ALK5 inhibitors or protease-sensitive linkers. Thus, one of skill in the art cannot "visualize or recognize" most members of the genus.  As such, Applicant was not possession of the claimed invention as a whole at the time the application was filed. 
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Biochem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii 
Section 112 states that “[t]he specification shall contain a written description of the invention . . . in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains . . . to make and use the same . . . .” This requirement ensures “that the inventor actually invented the invention claimed.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. 
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  A description of what a material does, rather than of what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only (1) a composition comprising an ALK5 inhibitor that has the structure of claim 23 wherein the ALK5 inhibitor covalently attached to a protease-sensitive dipeptide valine-citrulline linker, and (2) a compound having the structure of claim 40 and an HCL salt thereof, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37 and 39 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ciayadi et al (newly cited, Bioorganic & Medicinal Chemistry 21: 6496-6500, 2013; PTO 892). 
Ciayadi teaches a compound having the structure 

    PNG
    media_image1.png
    240
    369
    media_image1.png
    Greyscale
 
wherein R is 12 above, which is identical to the claimed compound 
    PNG
    media_image2.png
    142
    236
    media_image2.png
    Greyscale

Thus, the reference teachings anticipate the claimed invention.

Claims 37 and 38 are rejected under 35 U.S.C.102 (a)(1) as being anticipated by Gellibert et al (newly cited, Journal Med Chem 47: 4494-4506, 2004; PTO 892). 
Gellibert teaches a compound of 18 having the structure as set forth in claims 37 and 38 

    PNG
    media_image3.png
    100
    353
    media_image3.png
    Greyscale
, see entire document, p. 4494, Table 3, R is CH3, compound 15, in particular. 
Thus, the reference teachings anticipate the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claims 22, 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Barbeau et al (of record, US Pat No. 8,871,744, issued Oct24, 2014; PTO 892) in view of WO2005081711 publication (newly cited, published September 9, 2005; PTO 1449). 
Barbeau teaches Muc4-targeted ALK5 inhibitor-glycoconjugates comprise an ALK5 inhibitor covalently attached to monosaccharides or oligosaccharides through a linkage (linker) that blocks the pharmacological activity of the inhibitor molecule in the circulation. Thus, the activity of the inhibitors at ubiquitously expressed TGF-.beta. receptors is advantageously mitigated until they reach the tumor. Preferably, ALK5 inhibitors are attached to monosaccharides and oligosaccharides through an acid-labile linker. In this embodiment, the ALK5 inhibitor conjugates are expected to be stable in plasma under normal physiological conditions (pH 7.4); however, because they are acid-labile they are hydrolyzed in the acid environment of the tumor (pH .about.5-6) where the ALK5 inhibitor is released. This is similar to the immunotargeting of tumors with doxorubicin conjugated to Lewis-Y-related tumor associated antigen monoclonal antibodies, polyethylene glycol or N-(2-hydroxypropyl)methacrylate through acid-labile linkers. These glycoconjugates are stable in plasma under physiological conditions; however, they are acid-labile and are hydrolyzed in the acid environment of the tumor where the doxorubicin is released, see entire document, col. 6, line 12.  
Barbeau teaches ALK5 inhibitor such as imidazole-benzodioxol compounds, imidazole-quinoxaline compounds, pyrazole-pyrrolo compounds and thiazole type compounds, see col. 7, 10 through col. 20, in particular.   Barbeau teaches the advantages of selectively targeting ALK5 inhibitor to Muc4 expressing tumor cells using ALK5 inhibitor-glycoconjugate are small compared to monoclonal antibodies (10-12 nm), cationic liposomes (105-267 nm) and microsphere (>>200 nm) and too large to penetrate the rigid carbohydrate tentacles on the remodeled Muc4-containing cells, see col. 20, in particular.  The term “comprising” is open-ended.  It expands the ALK5 inhibitor and linker to include additional molecule.  
Barbeau does not teach the linker is a protease-sensitive linker as per claim 22 comprises a dipeptide as per claim 27 wherein the protease-sensitive linker is dipeptide as per claim 31 or wherein the protease-sensitive linker comprises a valine-citrulline dipeptide as per claim 32.
	However, the WO2005081711 publication teaches drug-linker compound (see p. 11, line 18-19, p. 11, line 28-29) or Drug-linker-ligand conjugate  (see p. 11, lines 24-25) comprising a drug unit covalently linked to a ligand or antibody, e.g., Trastuzumab via a protease-sensitive dipeptide linker comprises valine-citrulline (aka Val-Cit or vc), caption of Figures 10, 13, p. 61, lines 5-6, p. 80, in particular.   The term “comprises” is open-ended. It expands the linker to include mc and self-immolative spacer PAB or (Y), as well as targeting moiety.  Examples of drug include MMAF, MMAE (see p. 62), prodrug (see p. 48.  Examples of linker include stretcher unit (LU or -W-), dipeptide, tripeptide, tetrapeptide, pentapeptide as per claim 27 (see p. 86, line 1-7), dipeptide such as valine citrulline (Cit-Val), see p. 89, caption of Figures 10, 13).  The peptide linker is cleaved by protease or enzyme, see p. 90. 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to use the protease-sensitive linker of the WO2005081711 publication in the ALK5 inhibitor of Barbeau by substituting a known acid-labile linker for another, e.g., protease-sensitive linker with a reasonable expectation of success, e.g., linking the ALK5 inhibitor to monosaccharides or oligosaccharides or antibody in order to release the ALK5 inhibitor by the cancer thereby minimize systemic toxicity raised by Barbeau.
The person of ordinary skill in the art would have expected that substituting a known linker for another would covalently link Barbeau’s ALK5 inhibitor to monosaccharides or oligosaccharides and release the ALK5 inhibitor in the vicinity of the tumor when cleaved by tumor associated protease.  
One of ordinary skill in the art would have been motivated to do so because the WO2005081711 publication teaches the dipeptide linker unit having stretcher is commercially available (see p. 196, last paragraph) and the linker unit are cleaved by one or more tumor-cell or cancer-cell-associated proteases, resulting in release of a drug or drug-linker compound.  The released Drug or Drug-linker compound is then free to migrate within the cell or induce cytotoxic or cytostatic activities, see p. 214, in particular. 
One of ordinary skill in the art would have been motivated to do so because the Barbeau teaches selectively targeting ALK5 inhibitor to Muc4 expressing tumor cells is expected to reduce systemic toxicity.  
In this case, “a simple substitution of one known element for another is likely to be obvious when it does no more than yield predictable results.” or applying a known technique of attaching protease-sensitive linker to a ALK5 of the WO2005081711 publication to Barbeau’s ALK5 inhibitor would improve Barbeau’s ALK5 inhibitor conjugates.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.

Claims 23-25, 28, 29-30 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Barbeau et al (of record, US Pat No. 8,871,744, issued Oct24, 2014; PTO 892) in view of WO2005081711 publication (newly cited, published September 9, 2005; PTO 1449) as applied to claims 22, 27 and 32 mentioned above and further in view of Gellibert et al (newly cited, Journal Med Chem 47: 4494-4506, 2004; PTO 892) or Ciayadi et al (newly cited, Bioorganic & Medicinal Chemistry 21: 6496-6500, 2013; PTO 892). 
The combine teachings of Barbeau and the WO2005081711 publication have been discussed supra. 
The references above do not teach the ALK5 inhibitor that has the structure of 

    PNG
    media_image4.png
    148
    242
    media_image4.png
    Greyscale
as per claim 23 and 24 or 
	 The ALK5 inhibitor that has the structure of 

    PNG
    media_image5.png
    159
    218
    media_image5.png
    Greyscale
as per claims 23 and 25.
However, Gellibert teaches a novel series of potent and selective TGF-β type I receptor inhibitor, also known as ALK5 inhibitor such as a pyrazole compound 18, which having the structure as set forth in claims 23 and 24.

    PNG
    media_image3.png
    100
    353
    media_image3.png
    Greyscale
, see entire document, p. 4494, Table 3, R is CH3, compound 15, in particular.  Both pyrazoles 18 and 19 showed similar enzyme inhibitory potencies to the corresponding aminothiazole analogous 11 and 15 with no loss in selectivity vs p38 MAP kinase (Table 4), see p. 4497, right col.  These 1,5-nanpthyridine compounds show higher in vitro potency and good selectivity over p38 MAP kinase and thus represent attractive tools to explore the potential benefit of ALK5 inhibitor in diseases where detrimental effects of TGF-β have been described.
Likewise, Ciayadi teaches selective ALK5 inhibitor or compound having the structure of 

    PNG
    media_image1.png
    240
    369
    media_image1.png
    Greyscale
 as per claims 23 and 25. 
The bis-ortho-substituted five-membered nitrogen heterocycle class of ALK-5 inhibitor has the ability to bind to several different proteins expressed by HEK-293 cells.  Furthermore, the compound with R is 12 also binds HSP70-1, potentially an anti-cancer agent, see p. 6500, left, col. in particular. 
Claims 29-30, 34-35 are included because the WO2005081711 publication teaches same protease-sensitive dipeptide linker comprises valine-citrulline (aka Val-Cit or vc), caption of Figures 10, 13, p. 61, lines 5-6, p. 80, in particular.   
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to use the ALK5 inhibitor such as pyrazoles 18 of Gellibert or the bis-ortho-substituted five-membered nitrogen heterocycle class of ALK-5 inhibitor compound 12 of Ciayadi in the ALK5 inhibitor covalently attached to a protease-sensitive dipeptide valine-citrulline linker of Barbeau and the WO2005081711 publication by substituting a known ALK5 inhibitor for another with a reasonable expectation of success, e.g., target delivery of ALK5 inhibitor in order to minimize toxicity of ALK5 inhibitor raised by Barbeau. 
The person of ordinary skill in the art would have expected that substituting a known ALK5 inhibitor for a more selective ALK5 inhibitor in order to treat cancer while minimize systemic toxicity.  
One of ordinary skill in the art would have been motivated to do so because each of which is taught in the art for the same purpose, e.g., treating cancer.  
One of ordinary skill in the art would have been motivated to do so because the Barbeau teaches the advantages of selectively targeting ALK5 inhibitor to Muc4 expressing tumor cells are reduced systemic toxicity.  
In this case, “a simple substitution of one known element for another is likely to be obvious when it does no more than yield predictable results.” or applying a known technique of attaching protease-sensitive linker of the WO2005081711 publication to Gellibert’ s ALK5 inhibitor or Ciayadi’s ALK5 inhibitor would yield the claimed ALK5 inhibitor conjugate attached to a protease sensitive linker comprises valine-citrulline dipeptide.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Conclusion

Claims 26, 31, 36, 40, 41 and 42 are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644